Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered December 20, 1999, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s intent to kill could be readily inferred from the totality of his conduct, including his act, along with his friends, of surrounding the victim and his act of slashing the victim’s abdomen, injuring vital organs (see People v Suero, 235 AD2d 357, lv denied 89 NY2d 1101).
The court properly denied defendant’s challenge for cause, *302since the prospective juror ultimately made an unequivocal declaration of his ability to be fair (see People v Chambers, 97 NY2d 417).
The court properly exercised its discretion in discharging a sick juror and replacing her with an alternate after she informed the court that she would not be able to attend court that day and probably would not be able to attend the following day as well (CPL 270.35; People v Jeanty, 94 NY2d 507).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.